          EXHIBIT
             9



Case 3:20-cv-00517-RJC-DCK Document 13-21 Filed 06/30/21 Page 1 of 3
From:                          Brenda Simpson
Sent:                          Tuesday, December 17, 2019 1:24 PM
To:                            Jobbie Flowers
Cc:                            Arthur Thomas; Kopal Rawat; Naomi Sinclair
Subject:                       RE: Daily Status


Jobbie,

Per our conversation, I did not advise you to come to the office this afternoon. I reached out to you via phone @ 12:11 pm today as
management had not heard from you and had not been contacted regarding your absence. Arthur reached out to you via email at
10:13 am after the team informed him that you had emailed them stating that you were working remotely. After not hearing back
from you for two hours, I called you. During our conversation, I explained that the issue / concern was that you did not
communicate with Arthur, who is your acting manager while Kopal is out of the office, per the email she sent last week delegating.
Per our policy, all employees are required to report their absences to their manager.

Thanks,
Brenda

From: Jobbie Flowers
Sent: Tuesday, December 17, 2019 12:54 PM
To: Arthur Thomas <arthur.thomas@electrolux.com>
Cc: Kopal Rawat <kopal.rawat@electrolux.com>; Brenda Simpson <brenda.simpson@electrolux.com>
Subject: RE: Daily Status

Arthur,

I needed to work from home for a personal matter. Brenda informed me that earlier that I am not eligible to work from
home so I will come into the office.

Sorry for the inconvenience.

From: Arthur Thomas
Sent: Tuesday, December 17, 2019 10:14 AM
To: Jobbie Flowers <jobbie.flowers@electrolux.com>
Cc: Kopal Rawat <kopal.rawat@electrolux.com>; Brenda Simpson <brenda.simpson@electrolux.com>
Subject: RE: Daily Status

Jobbie,

It is my understanding that you are working from home today. I sent the forwarded email yesterday stating that I
needed to be posted on the team’s daily status. Please email me with the reason why you are working remote today.

Sincerely,

Arthur Thomas
Electrolux IT Solutions
Senior IT Operations Manager
arthur.thomas@electrolux.com


                                                                    1
                  Case 3:20-cv-00517-RJC-DCK Document 13-21 Filed 06/30/21 Page 2 of 3
Classified as Internal

From: Arthur Thomas
Sent: Monday, December 16, 2019 9:30 AM
To: Jobbie Flowers <jobbie.flowers@electrolux.com>; Ravi Doshi <ravi.doshi@electrolux.com>; Sertac Kargi
<sertac.kargi@electrolux.com>; Roy Harris <roy.harris@electrolux.com>
Cc: Kopal Rawat <kopal.rawat@electrolux.com>; Brenda Simpson <brenda.simpson@electrolux.com>
Subject: Daily Status

Team,

Please keep me posted on your daily status throughout Kopal’s vacation. Also, I was informed that the on‐call person is
required to attend the morning meeting, which we did not have representation this morning. If you are the on‐call rep,
please be present.


Sincerely,

Arthur Thomas
Electrolux IT Solutions
Senior IT Operations Manager
arthur.thomas@electrolux.com



Classified as Internal




                                                           2
                   Case 3:20-cv-00517-RJC-DCK Document 13-21 Filed 06/30/21 Page 3 of 3
